UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7714



In Re:   ANDRE SYLVESTER WATTS,

                                                          Petitioner.




                On Petition for Writ of   Mandamus.


Submitted:   December 11, 2002            Decided:    January 8, 2003


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andre Sylvester Watts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre S. Watts petitions for a writ of mandamus.             Watts seeks

an order compelling the United States Parole Commission to grant a

parole hearing.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.         See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic     remedy    and   should   only    be   used   in    extraordinary

circumstances.       See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Moreover, jurisdiction to grant mandamus relief against an agency

of the United States lies with the district courts, not this court.

28 U.S.C. § 1361 (2000); Estate of Michael v. Lullo, 173 F.3d 503,

506 (4th Cir. 1999).

     Accordingly, although we grant leave to proceed in forma

pauperis, we deny without prejudice the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                              PETITION DENIED




                                      2